DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 21-40 have been examined and rejected. This is the first Office action on the merits.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 2-9, 12, 10, 2, 13, and 15-20 respectively of U.S. Patent No. 11,157,679. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 2-9, 12, 10, 2, 13, and 15-20 of U.S. Patent 11,157,679 contain every element of claims 21-40 of the instant application and thus anticipates the claims of the instant application. Below is a table mapping claim 21 of the instant application to claim 1 of the ‘679 patent.

Instant Application 17/450356
U.S. Patent No. 11,157,679
21. A computer-implemented method of semantic navigation of content utilizing machine learning, the method comprising: 
1. A computer-implemented method of semantic navigation of content utilizing machine learning, the method comprising:
receiving, by a processor, first data that includes first information associated with previous interactions between a user and at least one content item, the first information including at least one of a position of the user or one or more contents created by the user; 
receiving, by a processor, first data that includes first information associated with previous interactions between a user and at least one content item, the first information including at least one of the user's job title or one or more contents created by the user;
predicting, via a trained machine learning model executed by the processor and based on the first data, a first content complexity level for the user, wherein:
predicting, via a trained machine learning model executed by the processor and based on the first data, a first content complexity level for the user, wherein:
the trained machine learning model is trained, based on (i) second data that includes second information associated with previous interactions between one or more persons and one or more content items as test data, and (ii) third data that includes complexity levels for the one or more persons, and
the trained machine learning model is trained, based on (i) second data that includes second information associated with previous interactions between one or more persons and one or more content items as test data, and (ii) third data that includes complexity levels for the one or more persons; and
the second information includes at least one of job titles of the one or more persons or one or more contents created by the one or more persons; and
the second information includes at least one of job titles of the one or more persons or one or more contents created by the one or more persons;
generating, by the processor, a first content for presentation via a user device, wherein the first content is at the first content complexity level of the user.
presenting, by the one or more processors, a first content to a user device operated by the user, wherein the first content is presented at the first content complexity level of the user; 

receiving, by the one or more processors, a navigation command from the user on a portion of the first content via the user device; 

determining, by the one or more processors, a second content at a second content complexity level based on the navigation command, wherein the second content conveys the same information as the first content; and 

replacing, by the one or more processors, the first content with the second content on the user device, wherein the second content is presented at the second content complexity level, wherein the second content complexity level is different than the first content complexity level.


Independent claims 31 and 40 similarly map to claims 12 and 20 of the ‘679 patent. 
Dependent claims 22-30 and 32-39 map to claims 10, 2-9, 10, 2, 13, and 15-19 of the ‘679 patent.

Allowable Subject Matter
5.	Claims 21-40 would be allowable if the double patenting rejections set forth in this Office action are overcome

6.	The following is a statement of reasons for the indication of allowable subject matter:
	Examiner has carefully considered independent claims 21, 31, and 40. Regarding claim 21, the closest prior art Mehta (U.S. Patent No. 10,645,191) discloses providing a content composing service that utilizes user feedback to modify, update, or re-compose content to provide the user with a better viewing/interacting experience given their current network connectivity availability/information [column 1, line 64 to column 2, line 4]. The modified content may include more or less information and details according to the feedback and may be configured to be presented in accordance with the user’s network connectivity environment to provide an enhanced viewing/interactive experience [column 2, lines 26-31]. A heuristic module may be configured to identify trends in selections of modes or detail levels on behalf of users by observing and capturing said selections or input over a period of time or history of desired detail levels for content [column 9, lines 8-13]. The heuristic module may utilize a machine learning algorithm or other appropriate algorithm for identifying user selection trends with respect to time or for identifying trends from the history of selected desired detail levels for content [column 9, lines 16-20]. The heuristic module may interact with a notification module to provide a notification to a user informing them of the determined detail level or user mode and enabling the user to authorize or verify the automatic determination on their behalf [column 9, lines 28-32]. A user’s acceptance or declining of the determined user mode or detail level can be a data point utilized by the heuristic module to further modify determined trends [column 9, lines 32-35]. However, Mehta does not expressly teach that the machine learning model is trained using data that includes information associated with previous interactions between one or more persons and one or more content items as test data, complexity levels for the one or more persons, and at least one of job titles of the one or more persons or one or more contents created by one or more persons, such that the level of detail to generate for a user is predicted based on the trained machine learning model.
	Another close prior art, Peters et al (Pub. No. US 2013/0191767), discloses presenting a graphical representation for a data object to a user that relates some level of information to the user graphically and/or textually [paragraphs 40, 44-45; figures 4A,B, 6]. A user input is received indicating a zoom-in or a zoom-out operation [paragraphs 41, 44]. In response to the user selection, the graphical representation of the data object is replaced with another graphical representation having more or less information than the graphical presentation [paragraphs 42, 44; figure 6]. However, Peters does not expressly teach that the zoom level of the data object is predicted via a trained machine learning model.
	Another close prior art Isaacs (Pub. No. US 2016/0062617) discloses receiving a request from a first user for data that can be zoomed, in this case a map [paragraphs 19, 103]. User preferences data associated with the first user is obtained [paragraph 104] and a semantic group is selected for the map based at least in part on the user preference data [paragraph 105]. A default zoom level for the map is based on the selected semantic group [paragraph 106]. User preferences data can include data describing one or more previous interactions between the first user and the map [paragraph 110, lines 5-9]. Thus, previous user navigation commands may determine the initial zoom level of the data. However, Isaacs does not expressly teach that the zoom level of data is predicted via a trained machine learning model.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178